Title: From Alexander Hamilton to Rufus Graves, 13 June 1800
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            Oxford Massachusettes June 13. 1800
          
          Inclosed is a letter authorising Your Regimental Pay Master to advance to you 650 Dollars. This sum you will apply towards the payment of 200 Dollars to Benjamin Gales on account of his disbursements for the use of your Regiment, of 200 Dollars to Ephraim Curtis on the like account, of 195 Dollars to your officers for defraying the expences of quarters while on the recruiting service and on the march to the Regimental station of 25 Dollars & 20 Cents to Capt Parker on account of his expenditures for his Company of 40 Dollars to Capt Tilton on the like account. You will in each case take a receipt of the person making him accountable to the Accountant of the War Department for the time being—and you will transmit this receipt with all collateral vouchers & a full explanation of the affair to William Simmons Esqr the Accountant of the abovementioned.
          With great consideration I am Sir Yr Obed Ser
          
            A H
          
          Col Rufus Graves
        